Case 8:21-cv-00066-DOC-ADS Document 1 Filed 01/13/21 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Luis Marquez                             Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14      Tien Seng International, Inc., a         Act; Unruh Civil Rights Act
        California Corporation
15
                  Defendant.
16
17
            Plaintiff Luis Marquez complains of Tien Seng International, Inc., a
18
      California Corporation, and alleges as follows:
19
20
        PARTIES:
21
        1. Plaintiff is a California resident with physical disabilities. He is a
22
      paraplegic who cannot walk and who uses a wheelchair for mobility.
23
        2. Defendant Tien Seng International, Inc. owned the real property
24
      located at or about 800 S Beach Blvd, Anaheim, California, in August 2020.
25
        3. Defendant Tien Seng International, Inc. owns the real property located
26
      at or about 800 S Beach Blvd, Anaheim, California, currently.
27
        4. Defendant Tien Seng International, Inc. owned Days Inn by Wyndham
28


                                            1

      Complaint
Case 8:21-cv-00066-DOC-ADS Document 1 Filed 01/13/21 Page 2 of 7 Page ID #:2




 1    Anaheim Near the Park located at or about 800 S Beach Blvd, Anaheim,
 2    California, in August 2020.
 3      5. Defendant Tien Seng International, Inc. owns Days Inn by Wyndham
 4    Anaheim Near the Park (“Motel”) located at or about 800 S Beach Blvd,
 5    Anaheim, California, currently.
 6      6. Plaintiff does not know the true names of Defendants, their business
 7    capacities, their ownership connection to the property and business, or their
 8    relative responsibilities in causing the access violations herein complained of,
 9    and alleges a joint venture and common enterprise by all such Defendants.
10    Plaintiff is informed and believes that each of the Defendants herein is
11    responsible in some capacity for the events herein alleged, or is a necessary
12    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13    the true names, capacities, connections, and responsibilities of the Defendants
14    are ascertained.
15
16      JURISDICTION & VENUE:
17      7. The Court has subject matter jurisdiction over the action pursuant to 28
18    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20      8. Pursuant to supplemental jurisdiction, an attendant and related cause
21    of action, arising from the same nucleus of operative facts and arising out of
22    the same transactions, is also brought under California’s Unruh Civil Rights
23    Act, which act expressly incorporates the Americans with Disabilities Act.
24      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25    founded on the fact that the real property which is the subject of this action is
26    located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                                2

      Complaint
Case 8:21-cv-00066-DOC-ADS Document 1 Filed 01/13/21 Page 3 of 7 Page ID #:3




 1      FACTUAL ALLEGATIONS:
 2      10. Plaintiff stayed at the Motel in August 2020 with the intention to avail
 3    himself of its services and to assess the business for compliance with the
 4    disability access laws.
 5      11. The Motel is a facility open to the public, a place of public
 6    accommodation, and a business establishment.
 7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8    to provide wheelchair accessible transaction counters in conformance with the
 9    ADA Standards as it relates to wheelchair users like the plaintiff.
10      13. The Motel provides transaction counters to its customers but fails to
11    provide any wheelchair accessible transaction counters.
12      14. One problem that plaintiff encountered is that he had to conduct his
13    transaction at a night registration window that was higher than 36 inches in
14    height. Because the lobby was closed during his check in and check out,
15    plaintiff had to conduct his transaction at the higher transaction counter
16    outside.
17      15. Plaintiff believes that there are other features of the transaction
18    counters that likely fail to comply with the ADA Standards and seeks to have
19    fully compliant transaction counters for wheelchair users.
20      16. On information and belief, the defendants currently fail to provide
21    wheelchair accessible transaction counters.
22      17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23    personally encountered these barriers.
24      18. As a wheelchair user, the plaintiff benefits from and is entitled to use
25    wheelchair accessible facilities. By failing to provide accessible facilities, the
26    defendants denied the plaintiff full and equal access.
27      19. The failure to provide accessible facilities created difficulty and
28    discomfort for the Plaintiff.


                                              3

      Complaint
Case 8:21-cv-00066-DOC-ADS Document 1 Filed 01/13/21 Page 4 of 7 Page ID #:4




 1      20. The defendants have failed to maintain in working and useable
 2    conditions those features required to provide ready access to persons with
 3    disabilities.
 4      21. The barriers identified above are easily removed without much
 5    difficulty or expense. They are the types of barriers identified by the
 6    Department of Justice as presumably readily achievable to remove and, in fact,
 7    these barriers are readily achievable to remove. Moreover, there are numerous
 8    alternative accommodations that could be made to provide a greater level of
 9    access if complete removal were not achievable.
10      22. Plaintiff will return to the Motel to avail himself of its services and to
11    determine compliance with the disability access laws once it is represented to
12    him that the Motel and its facilities are accessible. Plaintiff is currently
13    deterred from doing so because of his knowledge of the existing barriers and
14    his uncertainty about the existence of yet other barriers on the site. If the
15    barriers are not removed, the plaintiff will face unlawful and discriminatory
16    barriers again.
17      23. Given the obvious and blatant nature of the barriers and violations
18    alleged herein, the plaintiff alleges, on information and belief, that there are
19    other violations and barriers on the site that relate to his disability. Plaintiff will
20    amend the complaint, to provide proper notice regarding the scope of this
21    lawsuit, once he conducts a site inspection. However, please be on notice that
22    the plaintiff seeks to have all barriers related to his disability remedied. See
23    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24    encounters one barrier at a site, he can sue to have all barriers that relate to his
25    disability removed regardless of whether he personally encountered them).
26
27    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
28    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                                4

      Complaint
Case 8:21-cv-00066-DOC-ADS Document 1 Filed 01/13/21 Page 5 of 7 Page ID #:5




 1    Defendants.) (42 U.S.C. section 12101, et seq.)
 2      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 3    again herein, the allegations contained in all prior paragraphs of this
 4    complaint.
 5      25. Under the ADA, it is an act of discrimination to fail to ensure that the
 6    privileges, advantages, accommodations, facilities, goods and services of any
 7    place of public accommodation is offered on a full and equal basis by anyone
 8    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 9    § 12182(a). Discrimination is defined, inter alia, as follows:
10             a. A failure to make reasonable modifications in policies, practices,
11                 or procedures, when such modifications are necessary to afford
12                 goods,    services,    facilities,   privileges,    advantages,   or
13                 accommodations to individuals with disabilities, unless the
14                 accommodation would work a fundamental alteration of those
15                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
16             b. A failure to remove architectural barriers where such removal is
17                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
18                 defined by reference to the ADA Standards.
19             c. A failure to make alterations in such a manner that, to the
20                 maximum extent feasible, the altered portions of the facility are
21                 readily accessible to and usable by individuals with disabilities,
22                 including individuals who use wheelchairs or to ensure that, to the
23                 maximum extent feasible, the path of travel to the altered area and
24                 the bathrooms, telephones, and drinking fountains serving the
25                 altered area, are readily accessible to and usable by individuals
26                 with disabilities. 42 U.S.C. § 12183(a)(2).
27      26. When a business provides facilities such as transaction counters, it must
28    provide accessible transaction counters.


                                              5

      Complaint
Case 8:21-cv-00066-DOC-ADS Document 1 Filed 01/13/21 Page 6 of 7 Page ID #:6




 1      27. Here, accessible transaction counters have not been provided in
 2    conformance with the ADA Standards.
 3      28. The Safe Harbor provisions of the 2010 Standards are not applicable
 4    here because the conditions challenged in this lawsuit do not comply with the
 5    1991 Standards.
 6      29. A public accommodation must maintain in operable working condition
 7    those features of its facilities and equipment that are required to be readily
 8    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9      30. Here, the failure to ensure that the accessible facilities were available
10    and ready to be used by the plaintiff is a violation of the law.
11
12    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14    Code § 51-53.)
15      31. Plaintiff repleads and incorporates by reference, as if fully set forth
16    again herein, the allegations contained in all prior paragraphs of this
17    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18    that persons with disabilities are entitled to full and equal accommodations,
19    advantages, facilities, privileges, or services in all business establishment of
20    every kind whatsoever within the jurisdiction of the State of California. Cal.
21    Civ. Code §51(b).
22      32. The Unruh Act provides that a violation of the ADA is a violation of the
23    Unruh Act. Cal. Civ. Code, § 51(f).
24      33. Defendants’ acts and omissions, as herein alleged, have violated the
25    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26    rights to full and equal use of the accommodations, advantages, facilities,
27    privileges, or services offered.
28      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               6

      Complaint
Case 8:21-cv-00066-DOC-ADS Document 1 Filed 01/13/21 Page 7 of 7 Page ID #:7




 1    discomfort or embarrassment for the plaintiff, the defendants are also each
 2    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3    (c).)
 4
 5              PRAYER:
 6              Wherefore, Plaintiff prays that this Court award damages and provide
 7    relief as follows:
 8            1. For injunctive relief, compelling Defendants to comply with the
 9    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10    plaintiff is not invoking section 55 of the California Civil Code and is not
11    seeking injunctive relief under the Disabled Persons Act at all.
12            2. Damages under the Unruh Civil Rights Act, which provides for actual
13    damages and a statutory minimum of $4,000 for each offense.
14            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
      Dated: January 12, 2021              CENTER FOR DISABILITY ACCESS
17
18
19
20
                                           By: ________________________
21
                                                 Russell Handy, Esq.
22                                               Attorney for plaintiff
23
24
25
26
27
28


                                                 7

      Complaint
